Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "110" and "112" have both been used to designate the substrate (See Fig. 12E and Paras. 0029 and 0037).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more walls defining a chamber volume” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Specifically, with regard to claim 3, the applicant has recited how the set of chamber of the substrate is intended to be used rather than specific structure that would be capable of performing said use.  Thus, if the cited prior art provides for structures that would be capable of performing a PCR-associated assay (i.e. inclusion of heating element), then the device would be considered capable of meeting the claimed intended use of the system.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerhardt et al (US 2006/0128006 A1).

	With respect to claim 1, Gerhardt teaches a cell analysis and sorting system (cellular analysis system 100, See Fig. 5 and Para. 0061) comprising:

		One or more walls defining a chamber volume (See Fig. 1C reproduced below); and
		An open surface permitting access of an individual target of the set of targets to the chamber volume from a direction perpendicular to the broad surface of the substrate (See Fig. 4C(b) reproduced below),
	Wherein the substrate is thermally conductive (See Paras. 0048 and 0074 for discussion of how the wells can be micromachined into a silicon substrate), and wherein contents of each chamber of the set of chambers are configured to receive heat through the substrate (See Para. 0048 for discussion of how a heater 20 is provided in an adjacent chamber or channel (Para. 0054) to initiate the creation of a microbubble);
	An inlet channel (particle and fluidic concentration inputs connected to selection valve in input section depicted in Fig. 5) positioned upstream of the set of chambers and fluidly coupled to the set of chambers; and
	An outlet channel (fractionated outputs connected to selection valve in output section of the cell analysis system in Fig. 5) positioned downstream of the set of chambers and fluidly connected to the set of chambers, wherein fluid from the inlet channel reaches the outlet channel only by way of the set of chambers (Paras. 0061-0063 depict that cells are input to the cell array, cells migrate to the wells, optical information about the separated cells are collected, and then sorting is performed).

    PNG
    media_image1.png
    320
    399
    media_image1.png
    Greyscale

Fig. 1C (reproduced)

    PNG
    media_image2.png
    300
    435
    media_image2.png
    Greyscale

Fig. 4B(c) (reproduced)
	With respect to claim 2, Gerhardt discloses that the substrate provides a thermal interface to a thermal control system comprising a heating element (heating element 20) (See Paras. 0048 and 0058 
	With respect to claim 3, Gerhardt discloses the structure recited in claim 1, in addition to the substrate providing a thermal interface to a thermal control system comprising a heating element (heating element 20) (See Paras. 0048 and 0058 for discussion of how an operator can apply a current pulse to a heating element that is either sealed within chamber 16 or narrow channel 14).  Because the applicant has recited no additional structure that would address the intended use language of claim 3 (See claim interpretation above), it is being interpreted that the structure of Gerhardt would be capable of providing environments for performing a polymerase chain reaction (PCR)-associated assay.
	With respect to claim 4, Gerhardt discloses the inclusion of a vent (narrow channel 14, See Fig. 1 and Para. 0048).
	With respect to claim 5, Gerhardt discloses the inclusion of a seal that is configured to seal at least a portion of the substrate (See Paras. 0048 and Claim 57).
	With respect to claim 6, Gerhardt discloses that the set of chambers comprises a set of chamber arrays arranged in parallel, each of the set of chamber array coupled at an upstream end to the inlet channel and coupled at a downstream end to the outlet channel (See Fig. 5 and Paras. 0014, 0060, 0068, and 0074-0075).
	With respect to claim 7, Gerhardt depicts the inclusion of an inlet configured to receive the sample and direct the sample into the inlet channel (See selection valve that is positioned between the fluidic concentration/particle input lines and the array 110 in Fig. 5).
	With respect to claim 8, Gerhardt discloses that the set of targets comprises cell-derived materials (See Para. 0049 for discussion of how an individual cells 18 is trapped in each well of the arrays; para. 0057 discloses that what is meant by cells includes but is not limited to beads, lymphocytes, bacteria, cellular fragments, viral particles, fungi, particles, biological molecules, ions, or 
	With respect to claim 9, Gerhardt discloses that a characteristic dimension of each chamber is less than 200 micrometers (See para. 0066 for discussion how the capture site can be a cylinder with a diameter of 30µm and a height of 15µm).
	With respect to claim 10, Gerhardt depicts that the set of chambers comprises from 1,000 to 1,000,000 individual chambers (See Fig. 5 for depiction of the cell array chip 110 being a 100x100 array).

Claim(s) 11, 12, 14, 15, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al (US 2011/0143964 A1).
	With respect to claim 11, Zhou discloses a method comprising:
	Providing a substrate (410, See Fig. 4A) comprising an inlet channel (inlet distribution channel 471), an outlet channel (outlet distribution channel 472), and a set of chambers (chambers 420) in fluid communication with the inlet channel and the outlet channel, wherein flow from the inlet channel is configured to reach the outlet channel only upon passing the set of chambers (See Fig. 4A);
	Receiving a fluid sample comprising a set of targets into the inlet channel;
	Capturing and partitioning the set of targets, by way of the set of chambers; and
	Providing an environment for conducting a set of processes at the substrate, wherein the set of processes comprise an amplification process configured for amplification of nucleic acid material of the set of targets (See Para. 0136 for discussion of a real-time PCR assay: each chamber is deposited with a pair of sequence specific primers, a sample solution containing sample DNA or RNA sequences, 
	With respect to claim 12, Zhou discloses that providing the environment for amplification process comprises receiving polymerase chain reaction (PCR) reagents into the inlet channel (See Para. 0136 for discussion of the injection of a sample solution containing sample DNA or RNA sequences, polymerase enzymes, dNTP (deoxyribonucleotide triphosphate), and other necessary reagents useful in a PCR reaction into the fluidic device).
	With respect to claim 14, Zhou discloses that the set of processes comprises sample processing for at least one of a proteomic analysis and a genomic analysis (See Para. 0135 for discussion of how the preferred application embodiment of the invention of Zhou is multiplexing bio-assay, including by not limited to real-time PCR, hybridization, immunoassay, ELISA, and peptide of protein binding assay).
	With respect to claim 15, Zhou discloses the formation of a seal between the substrate and a seal-forming material, thereby sealing contents of the substrate (See Para. 0153 for discussion of the incorporation of an elastomeric sheet or laminate film to seal or isolate the contents of the microwells.
	With respect to claim 18, Zhou discloses that the set of processes comprises a multiplexed sample processing operation across the set of target of the fluid sample (See Paras. 0005, 0107, 0135, and 0149).
	With respect to claim 20, Zhou discloses that the set of chambers comprises a set of chamber arrays arranged in parallel (plurality of chambers 420 are depicted to be arranged in 3 groups in Fig. 4A), each of the set of chamber arrays coupled at an upstream end to the inlet channel (via transport channels 430, 432, 434, and 436, See Fig. 4A) and coupled at a downstream end to the outlet channel (via transport channel 431, 433, 35, and 437, See Fig. 4A), and wherein receiving the fluid sample comprises delivering the fluid sample into the set of chamber arrays in parallel (See Paras. 0116-0117).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2011/0143964 A1).
Refer above for the disclosure of Zhou.
With respect to claim 13, the embodiment depicted in Fig. 4A fails to disclose that the substrate provides a thermal interface to a thermal control system comprising a heating element, and wherein performing the amplification process comprises heating contents of the set of chambers through the substrate.  Para. 0136-0137 of Zhou does disclose that the devices described in the specification of Zhou can be used in the application of real-time quantitative PCR assay, wherein he thermal cycling for the PCR reaction may be performed using a Peltier thermoelectric device with thermal couple or thermistor sensors for temperature measurement and feedback control.
The embodiment depicted in Fig. 8 of Zhou illustrates an exemplary real-time PCR system for performing fluidic circulation, thermal cycling, and optical detection.  The system consists of a fluid station (810) for injecting samples/PCR mix and isolation fluid into a microfluidic array device (801) of the present invention, a Peltier thermoelectric heating/cooling unit (820) for performing thermal cycling on the microfluidic array device, a filtered illumination system for exciting fluorescence dyes inside the microfluidic array device, a cooled CCD camera (838) for detecting fluorescence emission from the microfluidic array device, and a computer controller (840).  The fluidic station delivers and circulates fluids to the microfluidic array device through tubing (811 and 812) (See Para. 0138).  
It would have been obvious to one of ordinary skill in the art at the time of filing to specifically incorporate the Peltier thermoelectric heating/cooling unit of Fig. 8 of Zhou into the substrate described above in earlier embodiments of Zhou for the purpose of facilitating real-time quantitative PCR assays, which would allow for greater specificity, accuracy, and sensitivity of detecting gene expression in DNA and RNA microarrays.
16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2011/0143964 A1) in view of Safar et al (US 2010/0227387 A1).
Refer above for the disclosure of Zhou.
Zhou fails to disclose a step of venting contents of the substrate during performance of one or more set of processes.
Safar teaches a magnetic handling structure for the manipulation of magnetic particles in biological samples (See abstract), wherein in a process where a sample is combined with magnetic particles, an external magnet is utilized to isolate the magnetic particles in a preselected zone of the container such that unbound fluid can be washed (See Paras. 0190-0191).  After washing, a fluid handler (86) an dispense an elution buffer and a prime mover (85) can move an assembly (98) to a temperature assembly (95) where during incubation (e.g., 70°C for 20 minutes) the item of interest is separated from solid phase media.  A final capture of unbound solid phase is performed in the magnet assembly 87 prior to further processing.  Further processing may contain the steps of transferring an item of interest from first container(s) (1) to alternate container(s) (15).  The container(s) may also contain additional reagents dispensed by the fluid handler.  The container(s) can be sealed with a sealer (21) and further transferred by the prime mover through an opening (90) to an additional process path (16) containing one or more process paths (16i) located vertically below an alternate sample prep processing area (11a) as illustrated in FIG. 34.  In this embodiment, positioning the process path vertically lower than the alternate sample prep processing area improves separation of sample preparation processes from the amplification processes, thereby reducing chance of contamination on a single structure.  Further utilizing a vent (45) in the wall of the structure containing the amplification detection process (in location 84 shown on FIG. 34) further removes any undesirable airborne contaminates from the vicinity of the amplification and detection processes thereby reducing the chance of contamination between processing areas (See Para. 0192).
.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2011/0143964 A1) in view of Voldman et al (US 2011/0045994 A1).
Refer above for the teachings of Zhou.
With respect to claim 17, although Zhou does disclose that a fluid sample is introduced into an inlet (section prior to arrow depicted in the inlet distribution channel 471) to the inlet distribution channel of the substrate (See Para. 0116), there is no disclosure of a pump that provides the fluid sample into the inlet.
Voldman teaches a device for the use of microscale particle capturing and particle pairing, wherein a flow can be induced by the application of a pump, a syringe, a piston, or a combination thereof.  When the flow is pressure driven, a device for inducing fluid flow may including attaching a pump directly to the inlet such that a flow can be induced in a single direction (See abstract and Paras. 0110-0112).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the pump described in Voldman into the method of supplying fluid to the device of Zhou for the purposes of controlling the direction of fluid flow throughout the device, thus minimizing backflow of sample and potentially dislodging trapped cellular particles from the microwells/chambers.


19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2011/0143964 A1) in view of Blecka et al (US 2005/0123445 A1).
Refer above for the disclosure of Zhou.
Zhou fails to disclose the step of scanning a barcode of the substrate in coordination with receiving the fluid sample at the substrate and performance of the set of processes.
Blecka teaches a system and method for the simultaneous detection of multiple analytes in a sample, wherein system includes a specimen rack handlers assembly (50).  While the specimen handler moves the samples into an aspiration position.  The specimen handler (50) identifies each rack (166) and sample tube (167) by reading a barcode contained on each (See Para. 0128).  An aspiration offline platform (158) is designed to move the racks (and associated specimen tubes) off the instrument work area, identify them for the software and provide an aspiration location for the sample handler assembly (66) (which includes a robotically-controlled sample aspiration probe).  As with barcode reader (162), aspiration barcode reader (164) associated with aspiration offline platform is used to identify both the rack (166) and individual tube (167) when the aspiration offline platform pulls them off of the horizontal platform (160).  Typically, this is just confirming the information obtained by barcode reader of the look-ahead offline platform (154), but occasionally, e.g., when STAT drawer (156) is used, the barcode reader will be providing new information to the scheduling software (See Para. 0139).  After reading the barcodes, the look-ahead offline platform returns to the original position.  A finger (152) moves the rack off the look-ahead offline platform and onto the look-ahead area (155).  The rack is here until the aspiration offline platform is available.  Once the aspiration offline platform is available, the finger moves the rack onto aspiration offline platform until an aspiration rack sensor (220) detects the rack on aspiration offline platform, subsequently allowing the aspiration barcode reader to read the barcodes. 
The specimen robot obtains samples from the sample tubes in the rack.  The aspiration offline platform then returns to the original position.  The finger moves the rack off the aspiration offline platform to the 
		It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the method of utilizing the sample and container barcode readers of Blecka into the method taught by Zhou for the purpose of providing a reliable tool to ensure that the correct substrate and sample are being utilized in the desired PCR multiplexing processes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                         February 26, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798